IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DWAYNE JONES,                          §
                                        §   No. 436, 2015
       Defendant Below-                 §
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware
 STATE OF DELAWARE,                     §
                                        §   Cr. ID Nos. 1310016210 and
       Plaintiff Below-                 §   1311009871
       Appellee.                        §

                          Submitted: December 29, 2015
                          Decided:   February 11, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                  ORDER

      This 11th day of February 2016, upon consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record below, it appears

to the Court that:

      (1)    The appellant, Dwayne Jones, filed this appeal from the

Superior Court’s denial of his motion for sentence modification. The State

has filed a motion to affirm the judgment below on the ground that it is

manifest on the face of Jones’ opening brief that his appeal is without merit.

We agree and affirm.

      (2)    On March 6, 2015, Jones resolved two pending criminal cases

by pleading guilty to Aggravated Menacing, Assault in the Third Degree,
and Terroristic Threatening. After a presentence investigation, the Superior

Court sentenced Jones on April 24, 2015 to a total period of seven years at

Level V incarceration, to be suspended after serving three years in prison for

four years at Level III probation. The Superior Court ordered that Jones’

prison sentence be served without benefit of any early release under 11 Del.

C. § 4204(k).1 In imposing sentence, the Superior Court noted several

aggravating factors, namely that Jones was on parole for an armed robbery

in Maryland for which he had served ten years in prison when he committed

his latest violent criminal offenses. Although Jones denied it, the Superior

Court found that he was armed at the time. Given his criminal history, the

Superior Court concluded that Jones had exhibited a lack of amenability to

lesser sanctions.

       (3)    Jones’ counsel filed a motion for modification of sentence on

July 21, 2015. Jones argued that the Superior Court’s divergence from the

SENTAC sentencing guidelines was unreasonable under the circumstances

and that imposing sentence without any benefit of early release under §

4204(k) served no rational purpose.            The Superior Court denied Jones’


1
  11 Del. C. § 4204(k)(1) (2015) provides in relevant part that the Superior Court, as a
condition of a defendant’s sentence, may direct that “all or a specified portion of said
sentence shall be served without benefit of any form of early release, good time,
furlough, work release, supervised custody or any other form of reduction or diminution
of sentence.”


                                           2
motion, holding that the sentence it imposed was reasonable based upon

Jones’ conduct in the present case and in light of Jones’ criminal history.

The court noted that it had crafted the sentence to incarcerate Jones for a

specific period of time and to require Jones to serve four years of additional

probation.

          (4)    Jones’ sole argument on appeal is that the Superior Court

abused its discretion in summarily denying his motion for sentence

modification without supplying any reasons for its refusal to eliminate the §

4204(k) restriction on his sentence.

          (5)    We review the Superior Court’s denial of a sentence

modification motion for abuse of discretion. 2 Under this highly deferential

standard, the question is whether the trial court acted within “a zone of

reasonableness.”3

          (6)    After careful consideration, we find no merit to Jones’ appeal.

Although it did not specifically cite to § 4204(k) in its July 23, 2015 order,

the Superior Court clearly set forth its rationale for denying Jones’ motion.

Specifically, the court noted that it had crafted Jones’ sentence to require

him to serve a specific amount of time in prison because of Jones’ prior

violent criminal history and his continuing violent criminal conduct. Under

2
    Benge v. State, 101 A.3d 973, 976-77 (Del. 2014).
3
    Id. at 977 (quoting State v. Lewis, 797 A.2d 1198, 1202 (Del. 2002)).


                                              3
the circumstances, we find that the Superior Court acted within “a zone of

reasonableness”4 and did not abuse its discretion in denying Jones’ motion

for sentence modification.

          NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                            Justice




4
    Id.


                                    4